Citation Nr: 1620242	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 1985 rating decision that assigned a combined 90 percent rating for the Veteran's service-connected gunshot wound injuries and reduced the 100 percent rating under Diagnostic Code 9901, which had been assigned from September 3, 1969, to April 1, 1985.

2.  Entitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating.

3.  Entitlement to an effective date earlier than September 29, 2006, for the award of a 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion.

4.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for PTSD with body dysmorphic disorder. 

5. Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for left knee synovitis.

6.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for right knee synovitis.

7.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for chronic right rotator cuff impingement and tendonitis.

8.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for chronic muscular cervical strain.

9.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for residuals of bilateral tympanic membrane perforation.

10.  Entitlement to an effective date earlier than September 29, 2006, for the award of service connection for residuals of shrapnel wounds to the left forearm.

11.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with body dysmorphic disorder.

12.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial disability rating in excess of 10 percent for left knee synovitis.

13.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial disability rating in excess of 10 percent for right knee synovitis.

14.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial disability rating in excess of 10 percent for chronic right rotator cuff impingement and tendonitis.

15.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial disability rating in excess of 10 percent for chronic muscular cervical strain.

16.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial compensable disability rating for bilateral tympanic membrane perforation.

17.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to an initial compensable disability rating for shrapnel wounds to the left forearm.

18.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a disability rating in excess of 30 percent for loss of the alveolar nerve and artery functions. 

19.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a disability rating in excess of 30 percent for status post mandibular avulsion between angles with loss of all lower teeth except Nos. 18 and 31.

20.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a disability rating in excess of 80 percent for scars of the face and neck.

21.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a disability rating in excess of 10 percent for acne of the chest and back.

22.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a disability rating in excess of 10 percent for tinnitus.

23.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a compensable rating for corneal scar on the left eye.

24.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a compensable rating for bilateral hearing loss.

25.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a compensable rating for residuals of shrapnel wounds with scars of the left lower extremity.

26.  Whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of entitlement to a compensable rating for residuals of shrapnel wounds with scars of the right lower extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a witness



ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION 

The Veteran had active military service from March 1964 to September 1969.  Among his awards and decorations, he is the recipient of the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) is from May 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic record.

The matter was previously before the Board in September 2011, at which time the sole appellate issue was identified as "[e]ntitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating."  First, with respect to the CUE claim listed on the first page of this decision, the Board notes that the Veteran placed this issue in appellate status by timely submitting a valid substantive appeal to the December 2012 Statement of the Case issued pursuant to remand instructions.  

Second, as the Board explained in its September 2011 remand, "it is not clear what ratings and effective date assignments he is in disagreement with that will support his claim for an earlier effective date for the combined service-connected 100 percent rating."  Therefore, on remand, the agency of original jurisdiction (AOJ) was asked to contact the claimant to request clarification of the claimant's intent with respect to his notice of disagreement "as it pertains to his claim for an earlier effective date for the assignment of a combined 100 percent rating for the service-connected disabilities."  See September 2011 Board remand at p. 4 (directive No. 2).    

In January 2012, the Veteran responded clarifying that he disagreed with the effective date of September 29, 2006, assigned for eight issues:  (1) the date of the award of service connection for PTSD with body dysmorphic disorder, (2) the date of the award of service connection for left knee synovitis, (3) the date of the award of service connection for right knee synovitis, (4) the date of the award of service connection for chronic right rotator cuff impingement and tendonitis, (5) the date of the award of service connection for chronic muscular cervical strain, (6) the date of the award of service connection for residuals of bilateral tympanic membrane perforation, and (7) the date of the award of service connection for residuals of shrapnel wounds to the left forearm, and (8) the date of the award of an increased 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion.  Accordingly, the issue of "[e]ntitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating" has now been bifurcated to also include these eight separately justiciable issues that are in appellate status.  

The Board acknowledges that, in January 2012, the Veteran alleged that he also disagreed with the disability rating assigned for all sixteen of his service-connected disabilities in the May 2007 rating decision.  In response, the AOJ included the following issues in an expanded February 2013 Supplemental Statement of the Case:  (1) entitlement to an initial disability rating in excess of 50 percent for PTSD with body dysmorphic disorder, (2) entitlement to an initial disability rating in excess of 10 percent for left knee synovitis, (3) entitlement to an initial disability rating in excess of 10 percent for right knee synovitis, (4) entitlement to an initial disability rating in excess of 10 percent for chronic right rotator cuff impingement and tendonitis, (5) entitlement to an initial disability rating in excess of 10 percent for chronic muscular cervical strain, (6) entitlement to an initial compensable disability rating for bilateral tympanic membrane perforation, (7) entitlement to an initial compensable disability rating for shrapnel wounds to the left forearm, (8) entitlement to a disability rating in excess of 30 percent for loss of the alveolar nerve and artery functions, (9) entitlement to a disability rating in excess of 30 percent for status post mandibular avulsion between angles with loss of all lower teeth except Nos. 18 and 31, (10) entitlement to a disability rating in excess of 80 percent for scars of the face and neck, (11) entitlement to a disability rating in excess of 10 percent for acne of the chest and back, (12) entitlement to a disability rating in excess of 10 percent for tinnitus, (13) entitlement to a compensable rating for corneal scar on the left eye, (14) entitlement to a compensable rating for bilateral hearing loss, (15) entitlement to a compensable rating for residuals of shrapnel wounds with scars of the left lower extremity, (16) and entitlement to a compensable rating for residuals of shrapnel wounds with scars of the right lower extremity.

However, pursuant to the Board's remand, the Veteran was asked only to clarify "what ratings and effective date assignments he is in disagreement with that will support his claim for an earlier effective date for the combined service-connected 100 percent rating."  (Emphasis added).  Here, the sixteen increased rating claims do not appear to fall within the scope of the Veteran's initial April 2008 notice of disagreement and, thus, the incongruity raises a dispute as to whether the May 2007 rating decision became final as to these matters.  See April 2008 Notice of Disagreement ("This Notice of Disagreement is in regards to the Rating Decision letter Dated May 12, 2007.  Please accept this as my Notice of Disagreement with the Effective Date of the 100% rating.") (Emphasis added).  The Board has an obligation to ensure that it has jurisdiction over each case before it.  See Marsh v. West, 11 Vet.App. at 469; 38 C.F.R. § 20.101(c), (d) (2015).  Because of the limited scope of his April 2008 notice of disagreement and the limited purpose for which clarification was sought, the timeliness of any notice of disagreement with regard to the sixteen increased rating claims is brought into question.  Accordingly, the sixteen increased-rating issues have been recharacterized to address this threshold procedural requirement, as enumerated on the first two pages of this decision.  

The issues pertaining to the timeliness of notice of disagreements are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal the July 1985 rating decision that assigned an reduced his 100 percent rating under Diagnostic Code 9901, and that decision became final.


2.  The July 1985 rating decision that reduced the Veteran's 100 percent rating under Diagnostic Code 9901 failed to apply the then-in-effect 38 C.F.R. § 3.105(e) (1974), which required notification of any action taken to reduce an evaluation be sent to a veteran's last address of record, with detailed reasons therefore and 60 days for the presentation of additional evidence.

3.  Because of the CUE found in the July 1985 rating decision and the reinstatement of the 100 percent rating improperly reduced at that time, the Veteran's claim for entitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating is rendered moot.

4.  The Veteran does not allege, and the evidence does not reflect, that the service-connected loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion underwent an increase in severity during the one-year period prior to September 29, 2006.

5.  The Veteran filed an original claim for an acquired psychiatric disorder on September 29, 2006; prior to September 29, 2006, there are no written communications that may be construed as a formal or informal claim for service connection for an acquired psychiatric disorder.

6.  Prior to September 29, 2006, there are no written communications that may be construed as a formal or informal claim for service connection for synovitis of the bilateral knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain.

7.  The Veteran's September 1969 claim for benefits, which was received within one year following the Veteran's discharge from service, encompassed a claim for residuals of bilateral tympanic membrane perforation and a claim for residuals of shrapnel wounds to the left forearm; entitlement arose for these disabilities at the time of his discharge.    
 

CONCLUSIONS OF LAW

1.  The July 1985 rating decision that reduced the Veteran's 100 percent rating under Diagnostic Code 9901 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.156, 20.1103 (2014)].

2.  The July 1985 rating decision contains CUE, and as such, is herein reversed to reinstate the 100 percent rating under Diagnostic Code 9901.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(e) (1974); 38 C.F.R. § 3.344(c)(1961).

3.  There is no longer any case or controversy with respect to the Veteran's claim for entitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating, and dismissal is appropriate.  38 U.S.C.A. §§  7104, 7105 (2014); 38 C.F.R. § 19.4 (2015). 

4.  The criteria for an effective date prior to September 29, 2006, for the award of a 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).

5.  The criteria for an effective date earlier than September 29, 2006, for the grant of service connection for PTSD with body dysmorphic disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).

6.  The criteria for an effective date earlier than September 29, 2006, for the grant of service connection for left knee synovitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).

7.  The criteria for an effective date earlier than September 29, 2006, for the grant of service connection for right knee synovitis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).

8.  The criteria for an effective date earlier than September 29, 2006, for the grant of service connection for chronic right rotator cuff impingement and tendonitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).

9.  The criteria for an effective date earlier than September 29, 2006, for the grant of service connection for chronic muscular cervical strain have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).

10.  The criteria for an effective date of September 3, 1969, for the award of service connection for residuals of bilateral tympanic membrane perforation have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

11.  The criteria for an effective date of September 3, 1969, for the award of service connection for residuals of shrapnel wounds to the left forearm have been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The regulations governing the duties to notify and assist are not applicable to a claim for review of a prior final RO decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that since CUE requests are not claims for benefits, the VCAA is not applicable); see also Parker v. Principi, 15 Vet. App. 407 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c), (d) (2015).  In any event, given the favorable outcome of the Board's decision finding that there was CUE in the July 1985 rating decision, there is no prejudice to the Veteran.

Additionally, as will be explained below, the Board is awarding an earlier effective date of September 3, 1969-the day following the Veteran's discharge from service and the earliest possible effective date available under the law-for the award of service connection for residuals of a perforation to the bilateral tympanic membranes and for residuals of shrapnel wounds to the left forearm.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of these claims given the favorable nature of the Board's decision herein.  

With respect to the Veteran's earlier-effective date claims for a 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion and for the award of service connection for his PTSD with body dysmorphic disorder, left knee and right knee synovitis, right shoulder rotator cuff impingement and tendonitis, and chronic muscular cervical strain, the VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VA's notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

In the instant case, the Board observes that the Veteran has clarified his appeal with respect to the propriety of the effective date assigned for the award of an increased (30 percent) rating for his service-connected loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion, as well as the effective date assigned for the awards of service connection for the other disabilities discussed in the preceding paragraph.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Relevant to the duty to assist, the claims file contains the Veteran's service records, as well as post-service records of VA.  The Veteran also submitted lay statements and oral testimony during the June 2011 Board hearing in support of his claim.  

With respect to the hearing, it is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's claim for an earlier effective date for his combined 100 percent rating, including his arguments for why his claim should never have been reduced in 1985.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in September 2011 so that additional efforts could be made to expand upon his generic notice of disagreement with the effective date of the 100 percent combined rating, and the Veteran responded with specific theories that would entitlement to an earlier effective date based upon the 30 percent increase that was awarded to him in the May 2007 rating decision, as well as the grants of service connection that were awarded in that rating decision.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the earlier effective date claims that has not been obtained.  Therefore, the Board finds that the available records and evidence have been obtained in order to make adequate determination as to these issues.

Accordingly, the Board finds that no useful purpose would be served in remanding the matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  

II.  CUE Claim

As an initial matter, the Board notes that the Veteran was provided with regulatory-compliant notice of the July 1985 rating decision by virtue of a July 1985 notice letter, with accompanying notice of procedural and appellate rights, sent to the Veteran's last known address of record.  See July 1985 notice letter ("please see the reverse side of this letter for the Notice of Procedural and Appellate Rights").  Because no "evidence" had been received within one year of the July 1985 rating decision-the only submissions in the record prior to July 1986 consist of the Veteran's election of an appeal for the denials of service connection for tinnitus and hearing loss, his election regarding retired pay, and a report of contact regarding a discussion over Vocational Rehabilitation and Employment benefits-and the Veteran did not file a notice of disagreement with this decision, the July 1985 rating decision became final.  See also 38 C.F.R. § 3.156(b).

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. 
§ 20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

As a threshold matter, the Board must ascertain whether the July 1985 rating decision, which was issued due to the RO's own determination that its January 1985 rating decision contained CUE for not assigning a combined 90 percent rating, was merely the discontinuance of a convalescent rating code or if it was indeed a reduction in a disability evaluation.  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010) (recognizing that § 3.105(e) applies only to the reduction of running awards, even where the convalescent rating code specifically references § 3.105(e)); see also Reizenstein v. Shinseki, 583 F.3d 1331, 1337 (Fed. Cir. 2009) (accepting the Secretary's argument that 38 C.F.R. § 3.343 (2009) does not apply in the context of staged disability ratings); Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (holding that 38 C.F.R. § 3.344 does not apply in the context of staged disability ratings).  

By way of history, the Board notes that the RO, in January 1985, reduced the Veteran's single 100 percent rating under Diagnostic Code 9901 to a 60 percent combined rating for other separate manifestations of his service-connected disability and stated that it was terminating a temporary total rating for convalescence.  However, the Veteran disagreed with this reduction, and the RO found CUE in its January 1985 rating decision and instead issued a July 1985 rating decision that reduced the Veteran's single 100 percent rating under Diagnostic Code 9901 to a higher 90 percent combined rating for his service-connected disabilities, claiming that this was a substantial grant of benefits satisfying his appeal.  The reversal made in July 1985 on the basis of CUE has the same effect as if it had been made on the date of the prior January 1985 rating decision that was reversed, thereby subsuming the January 1985 rating decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a) (1962) (as it was in effect in 1985).

In reviewing the January 1985 and July 1985 rating decisions, the Board finds it significant that the January 1985 rating decision initially gave the Veteran notice of his "reduced disability compensation" in VA Form 21-6763.  Significantly, on that form, the RO checked the boxes to advise him that "[d]ue to the improvement recently recorded in your physical condition, the following evaluations and combined rating have been assigned" and "[y]ou may submit additional evidence tending to show that the reduction should not be made."  Furthermore, it was stated that "[i]f no such additional evidence is received within 60 days from the date of this letter, it will be necessary to reduce your award as indicated."  Coupled with the fact that the January 1985 rating decision expressly stated that "38 C.F.R. 105(E) is for application," and this is the regulation that governs reductions, it is clear that the discontinuance of a 100 percent rating under Diagnostic Code 9100 for complete loss of the mandible was indeed a reduction of his service-connected shell fragment wounds to the face rather than merely a discontinuance of a convalescent rating.  Accordingly, the Board must next ascertain whether the July 1985 rating decision that subsumed the January 1985 rating decision contained CUE in its reduction of the 100 percent rating under Diagnostic Code 9901 for complete loss of the mandible.  

A review of whether the reduction made in July 1985 was proper involves consideration of the laws and regulations in effect at that time, especially 38 C.F.R. §§ 3.105 and 3.344 (1985).  In May 1974, the Federal Register published minor "editorial changes" made to 38 C.F.R. § 3.105, such that 38 C.F.R. § 3.105(e) stated:

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires.  The veteran will be notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.

38 C.F.R. § 3.105(e)(1974); 39 Fed. Reg. 17222  (May 14, 1974).  This is the version of the regulation that was in effect at the time of the July 1985 rating decision.  Significantly, it was not until May 11, 1990, that the regulation was amended to require "a rating proposing the reduction or discontinuance" and, after the expiration of 60 days for the presentation of additional evidence, "a final rating action" that effectuates the reduction.  See 55 Fed Reg 13522 (Apr. 11, 1990).  

Moreover, in 1985, provisions of 38 C.F.R. § 3.344(c) applied to "ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  See 38 C.F.R. § 3.344(c) (1961) (which has remained unchanged to the present time).  Essentially, under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.

In reviewing the July 1985 rating decision, the Board agrees that there is indeed CUE in the effectuation of a decrease in the Veteran's 100 percent disability rating under Diagnostic Code 9901 (the diagnostic code for complete loss of the mandible), which had been in effect for over 15 years-since September 1969.  See November 1969 rating decision.  Namely, the notification provisions of 38 C.F.R. § 3.105(e) were not followed.  Based on the laws in effect at that time, the RO was required to provide the Veteran with notice of the RO's decision to reduce his 100 percent evaluation to a combined 90 percent rating that explained the detained reasons therefore and gave him 60 days to present additional evidence.  This was not done.  The July 1985 CUE-revised rating decision omitted any mention of the Veteran's right to submit additional evidence tending to show why the reduction to 90 percent should not be made, nor does it explain detailed reasons for the reduction.  Because the January 1985 rating decision deciding to reduce the Veteran was found to contain CUE, the notification provisions contained therein cannot be used as a basis for establishing the required notification needed for the July 1985 reduction to a combined 90 percent rating.  [In any event, the Board also notes parenthetically that the Veteran also denies receiving a copy of the January 1985 rating decision and its notice of reduction (see Board Hearing Transcript at p. 10-16)].  
 
Here, the Board finds that reasonable minds could not differ as to the applicability of 38 C.F.R. § 3.105(e) (1974) to the July 1985 reduction in this case; it was CUE no to apply this regulation requiring notification of the reduction of his 100 percent rating under Diagnostic Code 9901 that had been in effect for 15 years to a combined 90 percent evaluation with "detailed reasons therefor."  Moreover, failure to apply this regulation in July 1985 also deprived the Veteran of his right to a 60 day time period for submitting additional evidence.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) (quoting the regulatory language in section 3.344(a) that "has not changed since its adoption in February 1961.").  Therefore, the Board grants the Veteran's motion for CUE and finds that the July 1985 rating decision must be reversed to reinstate the 100 percent rating under Diagnostic Code 9901.

III.  Earlier Effective Date Claim for Combined 100 Percent Rating

As the Board finds error in the RO's July 1985 failure to apply 38 C.F.R. § 3.105(e) (1974) and reinstates the 100 percent rating under Diagnostic Code 9901, the Veteran's claim for a combined 100 percent rating prior to September 29, 2006, need not be further addressed and is herein rendered moot.  Given the reinstatement of the 100 percent rating, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4 for this earlier effective date claim.  In the absence of any remaining, justiciable question, the appeal must be dismissed.

However, inasmuch as he has identified specific separately justiciable issues involving the effective date of specific grants of service connection and his increase to a 30 percent rating under Diagnostic Code 8205 for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion, these issues will be addressed in turn below in light of the Secretary's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (discussing the potential application of 38 U.S.C. § 1114(s) as a basis for continuing an appeal); 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2015) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").

IV.  Effective Date for 30 Percent Rating for Alveolar Nerves and Arteries

The relevant regulations provide that the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance (where the reopening is not due to new service medical records), or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. However, for an increase in disability compensation, to include a claim for TDIU, the effective date will be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase.  Otherwise, the effective date is the date of receipt of the increased rating claim.  38 U.S.C.A. § 5110; 38 C.F.R. §3.400(o)(2) (2015).

In determining whether or not an increase was factually ascertainable during the year prior to the date the claim was received, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazen, 10 Vet. App. at 521.  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  

By way of history, the Board notes that the Veteran was granted service connection for avulsion of the mandible, complete, between angles "with loss of inferior alveolar nerves and arteries, bilateral," in an October1969 rating decision.  However, he was not assigned a separate compensable rating in this decision.  Later, in a July 1985 rating decision, the RO awarded a separate compensable rating for loss of the alveolar nerve and artery function and assigned a 10 percent rating under Diagnostic Code 8299-8205.  As briefly mentioned above, the Board notes that the Veteran was provided with regulatory-compliant notice of the July 1985 rating decision by virtue of a July 1985 notice letter, with accompanying notice of procedural and appellate rights, sent to the Veteran's last known address of record.  Furthermore, because no "evidence" had been received within one year of the July 1985 rating decision-the only submissions in the record prior to July 1986 consist of the Veteran's election of an appeal for the denials of service connection for tinnitus and hearing loss, his election regarding retired pay, and a report of contact regarding a discussion over Vocational Rehabilitation and Employment benefits-and the Veteran did not file a notice of disagreement with this decision, the July 1985 rating decision became final.  

Thereafter, there is no indication in the record of any intent to file a claim for an increased rating for the Veteran's service-connected loss of the alveolar nerve and artery function until September 29, 2006.  On this date, VA received his claim for a total disability rating based upon individual unemployability (TDIU), and, according to an October 2006 notice letter sent to the Veteran, the RO interpreted his claim for TDIU to be an increased-rating claim for all of his service-connected disabilities.  Thus, the RO issued a rating decision in May 2007, addressing his rating and awarded a higher, 30 percent rating for this disability, effective September 29, 2006, the date his claim for TDIU was received.  

In the present case, no pertinent evidence or lay statements were received prior to September 29, 2006, so as to establish a date of claim prior to September 29, 2006, even though the Board recognizes that any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155 (2015).  Even a review of VA treatment records does not reflect an informal claim for increased benefits under 38 C.F.R. § 3.157 (2015) because none of those reports contain suggest that the Veteran's nerve was more disabling than rated at that time.  

Having determined that September 29, 2006, is the date of receipt of the claim for purposes of assigning an effective date, the Board is obliged to review the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). Here, there is no evidence of such an increase.  Indeed, the Veteran does not allege that any such increase occurred.  See January 2012 statement (clarifying his disagreement with the effective date assigned for loss of the alveolar nerve and artery function with limited inter-incisional range of motion and lateral excursion but giving no details of when the increase occurred).  In fact, when the November 2006 VA examiner asked about the history of the disability, the Veteran stated that "[V]eteran has loss of sensation of the inferior lip and chin as a result of loss of the alveolar nerve.  This has been present since his injury and has not changed for the better or the worse."  See November 2006 VA examination report (Emphasis added).  As such, there is no evidentiary basis for assigning an effective date for the current 30 percent rating at any time during the one-year period prior to September 29, 2006.

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the assignment an effective date prior to September 29, 2006, for the award of a 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisional range of motion and lateral excursion.  The appeal must therefore be denied.

V.  Effective Date for Service Connection of PTSD with Body Dysmorphic Disorder

Generally, "the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Formal or informal, the essential requirements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also 38 C.F.R. 
§§ 3.155(b) (2015) (explaining how to file a claim), 3.1(p) (2015) (defining "claim" as a "formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  Where no intent to apply for a specific benefit is discernable, "a claim for entitlement to such benefit [ ] has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App 501, 504 (2006).  VA is required to read sympathetically a veteran's allegations in all benefits claims and apply all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (requiring the Secretary to give a sympathetic reading to a veteran's filings).

Here, the Board notes that the Veteran's initial claim for service connection for a psychiatric disorder was first received by VA on September 29, 2006; he stated "I am filing for service-connected compensation for Post Traumatic Stress Disorder as a result of my injury while in Vietnam."  September 2006 statement.  In reviewing the record prior to this date, the Board does not find any other communication that can be considered a formal or informal claim for an acquired psychiatric disorder.  The Board acknowledges that, in January 2004, a VA treatment record review of symptoms indicated that the Veteran denied a prior history of psychological treatment or "current problems."  However, in February 2004, an examination revealed "intact memory, problems with judgment re[garding] substance abuse, intact orientation, flat affect."  February 2004 VA treatment report.   Even if the symptoms reported in February 2004 (of problems with judgment and flat affect) were manifestations of an underlying psychiatric disability, such notations do not demonstrate any intent to file a claim for benefits, to include as secondary to his previously-service-connected shell fragment wound residuals.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection.").  Thus, the document cannot be construed as a claim for benefits.  

Nor can the Veteran's original claim for benefits for residuals of a shell fragment wound be considered to encompass his claim for a psychiatric disorder on a secondary basis because he did not make any mention of any psychiatric symptoms.  See September 1969 claim; see also 38 C.F.R. § 3.310(a) (2015) (pertaining to secondary service connection).  The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Federal Circuit also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."  Id.; 38 C.F.R. § 3.155(a).  "The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  "A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  As such, this document cannot be considered a claim for service connection for a psychiatric disability.  

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to PTSD with body dysmorphic disorder arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim for service connection was received unless the claim is received within one year of the Veteran's discharge.  38 C.F.R. § 3.400(b)(2)(i).  Thus, because the earliest communication from the Veteran that constitutes a claim for service connection for an acquired psychiatric disorder was received by VA on September 29, 2006, which is well beyond the one-year time period following his separation from service in 1969, the effective date of the grant of service connection cannot precede this date as a matter of law.

In conclusion, the Board finds that the Veteran is not entitled to an effective date earlier than September 29, 2006, for the award of service connection for PTSD with body dysmorphic disorder.

VI.  Effective Dates for Service Connection of Knees, Right Shoulder, and Neck

The Veteran also seeks earlier effective dates for the award of service condition for his knees, right shoulder, and neck.  As an initial matter, the Board recognizes that the Veteran initially applied for, and was awarded service connection in 1969 for shell fragment wound residuals of the face, upper extremities, and lower extremities.  The RO later awarded service connection for synovitis of the left and right knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain in May 2007.  The May 2007 rating decision stated that service connection for each of these disabilities "has been established as directly related to military service . . . effective September 29, 2006; date of receipt of claim."  

However, a review of the Veteran's September 2006 submissions only reveals a claim for service connection for an acquired psychiatric disorder and a claim for TDIU.  Rather, it appears the RO interpreted the latter as a claim for a higher rating for all service-connected disabilities.  See October 2006 VCAA letter (stating that VA was working on your application for "unemployability" and also specifically listing claims for his service-connected "disfiguring scars of face and neck, with discoloration and color contrast, status post-avulsion of mandible between ankles with loss of teeth except no. 18 and 31, loss of alveolar nerve and artery function, topical acne, chest and back, tinnitus, hearing loss, corneal scar, left eye, residual, shrapnel wounds of both lower extremities, with scars, residual, shrapnel wounds of both lower extremities.").  Accordingly, because his September 29, 2006 TDIU claim was interpreted as an increased rating claim for those disabilities listed above, he was also provided multiple VA examinations in November 2006.  During the course of the Veteran's November 2006 examinations, the disabilities of synovitis of the bilateral knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain were diagnosed.  These new diagnoses, as well as the positive nexus opinions provided in the November 2006 examination reports, formed the basis for the award of service connection for the Veteran's disabilities of the knees, right shoulder, and neck.  

First, as mentioned above, an effective date generally can be no earlier than the date of the claim.  See 38 U.S.C.A. § 5110(a) ("[T]he effective date of an award . . . shall not be earlier than the date of receipt of application therefor.")  Second, an effective date generally can be no earlier than the "facts found."  Id.  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2015) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later").  The U.S. Court of Appeals has explained further, "For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested."  DeLisio v. Shinseki, 25 Vet. App. 45, 52 (2011) (citing McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when disability "manifested itself under . . . all of the 'facts found'" and to assign an effective date for benefits accordingly)).

In order to determine whether the Veteran is entitled to an earlier effective date for the award of service connection, the Board will first examine whether there is any evidence suggesting that the Veteran filed a claim for service connection for synovitis of the knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain prior to September 29, 2006.  

Specifically, the Board finds that the scope of the Veteran's initial claim for shell fragment wound residuals in 1969 does not include that of synovitis of the bilateral knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain.  Although it is acknowledged he applied for shell fragment wound residuals from an in-service blast injury and generically mentioned his upper and lower extremities and jaw, he did not particularly mention or discuss any complaints with respect to his knees, right shoulder, or neck.  Neither the service treatment records nor VA examinations at that time revealed any complaints or pathology of synovitis of the knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain.  Thus, even sympathetically reading his initial claim for benefits, the provisions of Browkowski (a claimant sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability") and Clemons (a claimant generally "is only competent to identify and explain the symptoms that he observes and experiences") are distinguishable.  

Rather, in both Browkowski and Clemons, a veteran's claim was more broadly and sympathetically interpreted to include all encompassed all diagnoses in the record.  In this case, however, at the time of his 1969 claim and rating decision awarding benefits for shell fragment wound residuals, no such diagnoses were present.  In fact, the November 2006 VA examiner instead suggested that these disabilities developed later.  See November 2006 examination report ("Both knees have some pain that started in the 1990s . . .  The knees did not have any shrapnel injuries") ("The neck has also had some moderate muscular discomfort over the years, like the typical neck discomforts would be.").  In fact, the examiner explained:

Obviously, all of the areas that were damaged by shrapnel or bullet have been considered to be service connected already.  There are some symptoms in the various adjacent joints and these are probably also at least partly related to military.  Adjacent scars and probably adjacent metal contribute to symptoms in these joints.  In my opinion, it is appropriate to think of the various joint symptoms as relating to multiple shrapnel injuries, especially joint symptoms at shoulders and knees.  In my opinion, it is more likely than not that these joint symptoms are at least partly related to military injuries.

November 2006 VA examination (emphasis added).  Here, because the record does not suggest complaints, pathology, or symptoms of knee synovitis, rotator cuff impairment, or chronic muscle strain of the neck when he first filed his claim for service connection, his original claim for benefits for shell fragment wound residuals generally cannot be construed as a claim for these additional disabilities of the knees, right shoulder, and neck that were not identified until many years later.

Combing the record for any other statements or records that could be construed as a formal or informal claim for benefits for service connection for the knees, right shoulder, and neck prior to September 29, 2006, the Board finds nothing that contains the necessary elements to be considered a claim for VA benefits:  "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  It is acknowledged that there are mentions of knee pain in the VA treatment records prior to that date, for example in an August 2006 VA treatment record, but such notations do not demonstrate any intent to file a claim for benefits.  Thus, the VA treatment records cannot be construed as a claim for benefits.  

Having determined that even a sympathetic review of the record does not reflect a claim prior to September 29, 2006, the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim for service connection was received unless the claim is received within one year of the Veteran's discharge.  38 C.F.R. 
§ 3.400(b)(2)(i).  Accordingly, the Board finds that the Veteran is not entitled to an effective date earlier than September 29, 2006, for the award of service connection for synovitis of the knees, chronic right rotator cuff impingement and tendonitis, and chronic muscular cervical strain.

VII.  Effective Date for Service Connection of Tympanic Membrane Perforation

With regard to the Veteran's claim for service-connection for residuals of a tympanic membrane perforation, the Board notes that it does not appear that the Veteran ever expressly raised a claim for service connection for this distinct diagnosis.  However, by way of history, the Board notes that the RO initially adjudicated and denied service connection for hearing loss and tinnitus in a January 1985 rating decision because these disorders were noted on the November 1984 examination report.  See January 1985 rating decision ("Although subject to acoustic trauma in service, tinnitus, diagnosed on VA exam, not shown in service. . . . high frequency hearing loss without objective evidence of aggravation in service.").   The Veteran disagreed with the denials of service connection for tinnitus and hearing loss and, in a February 1986 rating decision.  In response to his notice of disagreement, the RO determined that November 1969 and November 1984 VA examinations showed constant ringing of the ears and hearing loss; that his medical board examination showed increased hearing loss from his entrance examination; and that "[o]n the basis of the evidence of record and giving every consideration to the [V]eteran based on the severity of his injury the rating board finds that failure to grant service connection for the conditions claimed constituted clear and unmistakable error, which is being corrected by this rating."  See February 1986 rating decision.  Accordingly, service connection was granted for tinnitus and hearing loss disabilities, and, significantly, it was noted that "[T]hese conditions are considered to have been included in the prestabilization rating for the period 9-3-1969 to 4-1-1985."  Thus, it appears that service connection for these disabilities was established effective the day following his separation from service, even though they were not assigned separate diagnostic code ratings until April 1, 1985.  

Given the history of the Veteran's other audiological claims, it seems to the Board that the RO, in assigning this retroactive effective date for hearing loss and tinnitus, assumed that the Veteran's original claim for residuals of shell fragment wound injuries also inherently included claims for audiological manifestations from the underlying blast itself.  Following suit, the Board will likewise interpret the Veteran's initial claim for service connection benefits in September 1969 as a claim for service connection for all audiological residuals from the underlying blast.  The Veteran's January 1986 statement disagreeing with the denials of hearing loss and tinnitus likewise mentioned that in "1968 . . . my jaw was blown off and resulted in my audiology problems," also supports a sympathetic reading of his initial claim for benefits such that it is considered an inferred claim for all audiological disorders manifesting from the blast he was exposed to in service, including residuals of a perforated tympanic membrane.  

Thus, viewing all evidence and statements most sympathetically, the Board will infer that the Veteran filed a claim for residuals of a tympanic membrane perforation as early as September 1989.  It follows that, as none of the pre-2007 rating decisions addressed the Veteran's tympanic membranes, his unadjudicated claim therefore remained pending since that time.

Thus, the pertinent inquiry here for establishing an effective date for service connection hinges on identifying the date that entitlement arose for this disability.  Having carefully reviewed the record, the Board finds that it would be inappropriate to conclude that he first became "entitled" to service connection for this disability on "September 29, 2006," the date that the Veteran filed a claim for TDIU that was interpreted as a claim for increase of all of his service-connected disabilities.

In this case, with regard to the question of when entitlement for the disability arose, the Board finds most probative the etiological opinion of the November 2006 VA examiner who was evaluating the Veteran's audiological disabilities for an increase.  The Board recognizes that earlier VA examinations from 1969 and 1984 did not identify the tympanic scarring, nor was the condition diagnosed in subsequent VA treatment records preceding the 2006 VA audiologic examination.  However, the November 2006 VA examiner expressly stated that the Veteran's audiological diagnoses included "[t]ympanic membrane perforation, traumatic" and explained that "[i]t is also my opinion that the closeness of this explosion resulted in traumat[ic] perforation of the tympanic membranes on each side which have healed spontaneously.  There is central scarring of the tympanic membranes, as evidence of this."  Unlike the Veteran's right knee synovitis, chronic right rotator cuff impairment, and chronic neck strain, the November 2006 etiological opinion strongly suggests that the central scarring had been present since the initial injury, notwithstanding the fact that the other previous VA examinations had not previously identified or diagnosed this condition of the tympanic membrane.  Rather, the previous examinations, which equally did not explicitly state that the tympanic membranes were without scarring, do not constitute affirmative evidence that such scarring did not previously exist before the November 2006 diagnosis.  Thus, the November 2006 etiological opinion suggesting an early onset dating back to the blast injury in service is essentially uncontroverted.

Resolving all doubt in the Veteran's favor, the Board concludes that immediately following his separation from service, the Veteran possessed a current disability of residuals of bilateral tympanic membrane perforation that was related to his in-service explosion he sustained in 1968.  Thus, his entitlement arose as of this date.  Furthermore, because he filed his claim for benefits within one year of his discharge service-and this claim reasonably encompassed a claim for all audiological residuals he sustained as a result of shell fragment wound injuries as discussed in detail above-an effective date of September 3, 1969, the day following his discharge from service, is indeed warranted.  See DD-214 (noting a discharge date of September 2, 1969).  

VII.  Effective Date for Service Connection for Left Forearm

The Board also determines that the Veteran's initial claim for benefits in September 1969 explicitly encompassed a claim for residuals of shrapnel wounds to the left forearm.  In fact, he expressly listed "Rocket Wounds" and "M[ultible] F[ragment] W[ounds] upper and lower extremities" when describing his injuries and disabilities.  What is more, the RO, in its original November 1969 rating decision, actually awarded service connection for shell fragment wounds of both upper extremities.  For the reasons explained below, the Board finds no reason to conclude that the award of service connection for shell fragment wound residuals of the upper extremities was in any way exclusive of his left forearm.

Although no separate rating was awarded for any upper extremity disorder because the Veteran was awarded a 100 percent rating under Diagnostic Code 9901 for complete loss of the mandible, the notification letter made clear that the Veteran had "been granted service connection for residuals, gunshot wounds . . . [including] both upper extremities."  See November 1969 notice letter.  When the RO did assign distinct ratings for each of the Veteran's residuals (by virtue of the January 1985 and July 1985 rating decisions) after the time period ending in March 1985, two separate line-item entries were made on the July 1985 rating code sheet for Diagnostic Code 7805 for residuals of "shrapnel wounds of both lower extremities" after April 1, 1985.  Inexplicably, in addition to providing two identical line items for the same disability of the lower extremities in error, the rating code sheet failed to list any line item for shrapnel wound residuals of the upper extremities.  The Board concludes that this was merely a clerical or typographical error and that the RO had mistakenly repeatedly printed the word "lower" instead of "upper" for one of the entries.  In support of this, it should be reiterated that the July 1985 rating decision did in fact recognize service connection for "wounds, both upper extremities" in the description of his "prestabilization," or pre-April 1, 1985, rating for his shell fragment wound residuals, as well as "wounds, both lower extremities."  

The Board can find no logical or evidentiary basis for distinguishing or excluding the Veteran's left forearm residuals from his residuals of shell fragment wounds to the upper extremities for which he was awarded service connection for in 1969.  In fact, service records confirm he was "hit by hostile forces RPG fragments" that expressly included "wounds, fragment, both upper extremities" and were later detailed in his Physical Evaluation Board (PEB) findings that provided a basis for the original grant of service connection for the upper extremities.  The July 1989 PEB report explained that "The patient sustained multiple fragment wounds to his face, trunk and all extremities on 6 February 1968."  Significantly, the report further detailed left forearm residuals as part of his upper extremity wounds:  

Patient states that he has his multiple scars from shrapnel wounds. . . .  He has tenderness in his left forearm, left biceps and left thumb region from shrapnel wounds when the weather changes.  He has had no recent skin break-downs and occasionally shrapnel pieces will work their way out through his skin. . . .  Patient has multiple shrapnel wounds of his upper and lower extremities, only the most significant ones of which will be detailed. . . At the base of his left carpal-metacarpal region he has a linear 1 1/2 or so cm scar, which is non-tender to palpation and does not restrict greatly his left thumb movement.  Hand movement is intact.  He has a small area over his left forearm, over his radius, that has a small shrapnel fragment in it, which visibly discolors the skin but no skin abnormalities.  He has a distal biceps shrapnel fragment with intact overlying skin.  He has multiple other scars of his left upper extremity, which are relatively insignificant, all are well healed without ulcerations. 

Id. (Emphasis added).

In light of the detailed findings and history provided by PEB documents that included a description of the Veteran's left forearm as part of his upper extremity shell fragment wound residuals, the Board concludes that the Veteran's September 1969 claim for service connection for the "upper extremities," which was granted, encompassed and included the left forearm residuals.  Thus, he is entitled to the same effective date of September 3, 1969, for his left forearm as he was assigned for shell fragment wound residuals to the upper extremities (i.e., because he filed his claim for benefits within one year of his discharge from service, an effective date of September 3, 1969, the day following his discharge from service, is warranted).  

 
ORDER

The July 1985 rating decision contained CUE in its failure to follow 38 C.F.R. § 3.105(e) procedures before reducing the Veteran's 100 percent rating under Diagnostic Code 9100, and the 100 percent rating under Diagnostic Code 9100 is reinstated.  

The Veteran's appeal for entitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating, is dismissed.

An effective date earlier than September 29, 2006, for the award of a 30 percent rating for loss of the alveolar nerve and artery function with limited inter-incisal range of motion and lateral excursion is denied.

An effective date earlier than September 29, 2006, for the award of service connection for PTSD with body dysmorphic disorder is denied.

An effective date earlier than September 29, 2006, for the award of service connection for left knee synovitis is denied.

An effective date earlier than September 29, 2006, for the award of service connection for right knee synovitis is denied. 

An effective date earlier than September 29, 2006, for the award of service connection for chronic right rotator cuff impingement and tendonitis is denied.

An effective date earlier than September 29, 2006, for the grant of service connection for chronic muscular cervical strain is denied.
  
Entitlement to an effective date of September 3, 1969, for the establishment of service connection for residuals of bilateral tympanic membrane perforation is granted.

Entitlement to an effective date of September 3, 1969, for the establishment of service connection for residuals of shrapnel wounds to the left forearm is granted.


REMAND

As explained in the Introduction, there is a question as to whether there was any timely-filed notice of disagreement with respect to the following sixteen issues that were included in the February 2014 supplemental statement of the case:  
(1) entitlement to an initial disability rating in excess of 50 percent for PTSD with body dysmorphic disorder, (2) entitlement to an initial disability rating in excess of 10 percent for left knee synovitis, (3) entitlement to an initial disability rating in excess of 10 percent for right knee synovitis, (4) entitlement to an initial disability rating in excess of 10 percent for chronic right rotator cuff impingement and tendonitis, (5) entitlement to an initial disability rating in excess of 10 percent for chronic muscular cervical strain, (6) entitlement to an initial compensable disability rating for bilateral tympanic membrane perforation, (7) entitlement to an initial compensable disability rating for shrapnel wounds to the left forearm, 
(8) entitlement to a disability rating in excess of 30 percent for loss of the alveolar nerve and artery functions, (9) entitlement to a disability rating in excess of 30 percent for status post mandibular avulsion between angles with loss of all lower teeth except Nos. 18 and 31, (10) entitlement to a disability rating in excess of 80 percent for scars of the face and neck, (11) entitlement to a disability rating in excess of 10 percent for acne of the chest and back, (12) entitlement to a disability rating in excess of 10 percent for tinnitus, (13) entitlement to a compensable rating for corneal scar on the left eye, (14) entitlement to a compensable rating for bilateral hearing loss, (15) entitlement to a compensable rating for residuals of shrapnel wounds with scars of the left lower extremity, (16) and entitlement to a compensable rating for residuals of shrapnel wounds with scars of the right lower extremity.

To reiterate, the sixteen increased rating claims do not appear to fall within the scope of the Veteran's initial April 2008 notice of disagreement.  See April 2008 Notice of Disagreement ("This Notice of Disagreement is in regards to the Rating Decision letter Dated May 12, 2007.  Please accept this as my Notice of Disagreement with the Effective Date of the 100% rating.") (Emphasis added).  
Thus, the incongruity raises a dispute as to whether the May 2007 rating decision became final as to these matters.

The Board has an obligation to ensure that it has jurisdiction over each case before it, and it may therefore raise the issue of whether a notice of disagreement was timely filed sua sponte.  See Marsh v. West, 11 Vet. App. at 469; 38 C.F.R. 
§ 20.101(c), (d) (2015).  Thus, given the procedural history of this case, it must be first determined at this juncture whether the Veteran filed a timely notice of disagreement with the 16 issues listed above.

However, there would be prejudice to the Veteran if the Board were to decide the question of the timeliness of his notice of disagreement without first according him an opportunity to submit evidence or argument on that question.  See 38 U.S.C.A. 
§ 7104(a) ("All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As such, on remand, the AOJ must first expressly adjudicate the issue concerning the timeliness of the notice of disagreement for these sixteen issues.  See also 38 C.F.R. § 19.34 ("Whether a Notice of Disagreement or Substantive Appeal has been filed on time is an appealable issue.").  

If the Veteran disagrees with respect to any adverse determination made by the AOJ with respect to timely filing of the Notice of Disagreement, a statement of the case will be furnished, and the Veteran can perfect an appeal of the timeliness issue to the Board by submitting a Substantive Appeal.  See id. ("If a claimant or his or her representative protests an adverse determination made by the [AOJ] with respect to timely filing of the Notice of Disagreement . . . , the claimant will be furnished a Statement of the Case.").

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must adjudicate whether the Veteran filed a timely notice of disagreement with the May 2007 rating decision's denial of (1) entitlement to an initial disability rating in excess of 50 percent for PTSD with body dysmorphic disorder; (2) entitlement to an initial disability rating in excess of 10 percent for left knee synovitis; (3) entitlement to an initial disability rating in excess of 10 percent for right knee synovitis; (4) entitlement to an initial disability rating in excess of 10 percent for chronic right rotator cuff impingement and tendonitis; (5) entitlement to an initial disability rating in excess of 10 percent for chronic muscular cervical strain; (6) entitlement to an initial compensable disability rating for bilateral tympanic membrane perforation; (7) entitlement to an initial compensable disability rating for shrapnel wounds to the left forearm; (8) entitlement to a disability rating in excess of 30 percent for loss of the alveolar nerve and artery functions; (9) entitlement to a disability rating in excess of 30 percent for status post mandibular avulsion between angles with loss of all lower teeth except Nos. 18 and 31; (10) entitlement to a disability rating in excess of 80 percent for scars of the face and neck; (11) entitlement to a disability rating in excess of 10 percent for acne of the chest and back; (12) entitlement to a disability rating in excess of 10 percent for tinnitus; (13) entitlement to a compensable rating for corneal scar on the left eye; (14) entitlement to a compensable rating for bilateral hearing loss; (15) entitlement to a compensable rating for residuals of shrapnel wounds with scars of the left lower extremity; and (16) entitlement to a compensable rating for residuals of shrapnel wounds with scars of the right lower extremity.  Pursuant to 38 C.F.R. § 19.33, "the procedures for an administrative appeal must be followed."  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


